Citation Nr: 1213024	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  05-06 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a lumbar strain, including secondary to status-post hysterectomy with bilateral salpingo-oophorectomy.

3.  Entitlement to service connection for a right leg disorder, including secondary to status-post hysterectomy with bilateral salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1978 to June 1987. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the rating decision, the RO denied service connection for PTSD, lumbar strain, and a right leg disorder.  

In September 2008 and September 2010, the Board remanded the case for additional development.  While the remand directives were partially complied with, the Board finds the case must be remanded again, as there was not substantial compliance regarding the issues of entitlement to service connection for a right leg disorder and entitlement to service connection for a lumbar strain.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for a lumbar strain and entitlement to service connection for a right leg disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD has been shown to be etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. 
§§ 1131, 11545103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the issue of entitlement to service connection for PTSD, given the fully favorable decision, discussed below, the Board finds that any issue with regard to the timing or content of the notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
   
Service Connection Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, in order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for PTSD requires medical evidence showing a diagnosis of the condition; a link, established by the medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The criteria for PTSD personal assault cases are set forth in, 38 C.F.R. 
§ 3.304(f)(5).  Under this section, if posttraumatic stress disorder is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 

The United States Court of Appeals for the Federal Circuit (Federal Court) recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' "in personal-assault cases).

PTSD

The Veteran contends that her current PTSD is related to her service; specifically, it is the result of having been sexually assaulted by a chaplain at Fort Gordon, Georgia during basic training, in approximately September or October of 1978.  The Veteran maintains that due to the trauma surrounding the situation, she cannot remember the alleged assailant's name, however described him as a tall heavy-set Caucasian male with a lot of grey hair.  She further maintains that after the alleged in-service assault, she did not inform anyone of the incident because she was afraid and intimated by her alleged assailant, as he was Caucasian and she was African American.  She also stated that she was the mother of two children, and needed to remain in service to support then.  She asserts that she finally told her daughter and First Sergeant [redacted], who is now deceased, several years after the alleged incident.

When the evidence of record is reviewed under the law and regulations as set forth above, the Board finds support for a grant of service connection for PTSD related to the Veteran's in-service sexual assault.

As indicated in a November 2007 RO formal finding, the Veteran's complete service treatment records are unavailable.  However, a record dated in late June 1984 shows that the Veteran was transferred from Fort Benjamin Harrison to Wright Patterson Airforce Base (WPAB) for a psychiatric evaluation.  At that time, the Veteran gave a history of having marital problems and difficulties in school.  She indicated that she was in the process of a divorce.  She stated that her husband had told her that if she failed her physical fitness course, that she would lose custody of her children.  The Veteran reported that she subsequently failed the course and was served divorce papers during one of her classes.  She stated that she went to see the base chaplain, but stated that she had no reason to live and ran from his office.  The Veteran was stopped and brought to the clinic at Fort Benjamin Harrison for evaluation, became uncooperative, was given a shot, and transported to WPAB.  Upon admittance to WPAB, the Veteran indicated that she had been upset for the previous seven weeks (i.e., since being stationed at Fort Benjamin Harrison).  She was diagnosed with an adjustment disorder with mixed emotional features.  

The record shows that the Veteran had an earlier period of exemplary service, followed by a shift in behavior, although the shift occurred a few years subsequent to the claimed in-service sexual assault.  In particular, the service personnel records revealed that the Veteran received a promotion from PFC to SP4 in April 1980.  In August and December 1980, the Veteran graduated from the Noncommissioned Officers' Academy and received a certificate of Achievements for meritorious service during the period from February 15, 1979 to December 1, 1980 for her positive manner and outgoing personality in her performance as a mail clerk, respectively.  In June 1984, coincident to the above-cited psychiatric hospitalization, the Veteran received counseling.    

Following service, the Veteran was treated for psychological disability for many years, which was consistently reported as being due to the claimed in-service sexual assault, as well as the death of her mother.  In a September 2001 VA outpatient women's well clinic note, the Veteran was noted to have a history of a military sexual trauma.  In an April 2002 record, the Veteran reported a history of depression for years, and indicated that she was hospitalized for depression in 1997 for multiple problems.  Subsequent records dated in April 2002 through January 2004 show the Veteran continued to consistently report that she experienced a sexual trauma while in service, which she described, as detailed above.  She stated that she did not report the incident during service because she feared that she would suffer more as a result, and also needed to support her two children and thus, needed to remain in service.        

Post-service VA and private clinicians have diagnosed the Veteran with dysthymia secondary to PTSD, as well as a notation that some of her depressive symptoms overlapped with her PTSD.  See November 2006 VA PTSD examination report. The November 2006 VA examiner diagnosed the Veteran with PTSD, provided that that the military sexual trauma was confirmed.  Id.  The November 2006 VA examiner, as well as a private psychologist, both concluded that because they were not trained in interpreting military personnel records, that they were not experts and would not be able to know whether they indicated any behavioral markers toward military sexual trauma.  See November 2006 VA examination report and July 2007 report.

A January 2009 VA outpatient report contains a diagnosis of PTSD from military sexual trauma.

In a September 2009 statement, the Veteran's daughter reported that the Veteran's condition had declined since the traumatizing experience during service.  Specifically, she reported that the Veteran had a difficult time with her family and personal relationships because she had trouble trusting others.  She stated that the Veteran had become more withdrawn, and at times, did not like physical affection from her family.  She indicated that the Veteran experienced long periods of depression, paranoia, anger, and outbursts, as well as intense night terrors.  She reported that the Veteran had trouble with activities of daily living, concentrating on simple tasks, and getting out of bed.   

In a September 2009 statement from the Veteran's life-long childhood friend, M.C. reported that when the Veteran came home from basic training, her behavior changed.  Specifically, the Veteran became over-protective of her children, and she stopped initiating hugs and seemed to cringe when she was hugged.  M.C. further reported that the Veteran's temperament was ferocious and unpredictable at times.  M.C. stated that approximately ten years ago, the Veteran told her about the assault that took place while she was in service.  

The Veteran was afforded a VA examination in November 2010, during which the Veteran reported that she was sexually assaulted by a chaplain during basic training while at Fort Gordon, Georgia.  The Veteran explained that she did not report the incident because she was afraid for her life, as the chaplain threatened her, and, as an African-American, she was intimidated by her white assailant whom was in a position of power.  Upon examination and review of the Veteran's claims file, the examiner diagnosed chronic PTSD.  The examiner indicated that the Veteran's report of the incident was consistent with the record, but stated that there was no scientific way in which he could confirm or not confirm the claimed sexual assault incident without resorting to mere speculation.  The examiner explained, however, that the Veteran's current diagnosis of PTSD was predicated upon the assumption that the Veteran had accurately and honestly reported the alleged sexual incident which occurred during service.  In this regard, the examiner noted that the Veteran's assertion, that she feared repercussions of reporting such an assault which was perpetrated by a superior and clergy member, was not an uncommon reaction in cases of sexual assault.  The examiner further noted that there were no police reports or hospital records indicating that the Veteran reported the assault or received any treatment immediately after the assault.  

A complete review and evaluation of the pertinent records in the claims file reveals that the Veteran has an ongoing diagnosis of PTSD, attributable to the above-described incident of sexual assault in service, with several credible and consistent lay statements corroborating the claimed stressor, and a showing of treatment and subsequent psychiatric diagnoses once the Veteran encountered another chaplain.  There are several reports showing a medically established causal connection between the Veteran's current PTSD disorder and her in-service sexual assault, based on her consistent reporting of the incident (which was noted by the November 2010 VA examiner), as well as the aforementioned corroborating evidence.  Because there is competent evidence consistent with the existence of the Veteran's claimed in-service stressor, as well as medical evidence showing that the Veteran was treated for many years for mental disorders, most described as PTSD, related to the in-service stressor, the criteria for service connection for PTSD are met, and in the absence of significant countervailing evidence, entitlement to service connection for PTSD is warranted.  


  ORDER

Service connection for PTSD is granted.


REMAND

The Board finds that additional development is necessary with respect to the issues of entitlement to service connection for a right leg disorder, as well as entitlement to service connection for a lumbar strain.  Specifically, another VA orthopedic examination is necessary prior to appellate review.  

Regarding the Veteran's claim for service connection for a right leg disorder, when the Board last reviewed the case in September 2010, it noted that the March 2009 VA orthopedic examiner failed to provide an opinion as to whether any pre-existing self-described right leg injury underwent aggravation during military service, as directed by the Board in a September 2008 remand.  Thus, the Board remanded the case for another VA orthopedic examination and opinion.  

In November 2010, the Veteran underwent a VA orthopedic examination, during which the examiner diagnosed fibromyalgia with right hip arthralgia.  While the examiner provided an adequate opinion addressing whether the currently diagnosed fibromyalgia with right hip arthralgia was aggravated by the service-connected status-post hysterectomy with bilateral salpingo-oophorectomy, he did not address whether the Veteran's self-described preexisting right leg injury underwent aggravation beyond its normal progression during military service, resulting in the development of the current right leg or hip disability.  

Regarding the Veteran's claim for service connection for a lumbar strain, the Board finds the March 2009 VA examination to be inadequate as to the issue of direct service connection.  The examiner indicated that he reviewed the Veteran's claims file and diagnosed a lumbar strain.  The examiner opined that it was less likely than not that the Veteran's current lumbar strain had its onset during her service.  In providing the opinion, the examiner noted that there were no service treatment records regarding the back.  Although the examiner stated in his report that he had reviewed the claims file, he did not make any reference to the October 1980 service treatment record in which the Veteran reported experiencing back pain.  Therefore, the examiner failed to provide adequate reasons and bases for the rationale he offered.  

The aforementioned VA examinations are inadequate.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Thus, a new medical examination and opinions are necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the current nature and likely etiology of the right leg and lumbar strain disorders.  The claims folder must be reviewed in conjunction with the examination.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

Based on the examination, the history reported by the Veteran, and a review of the record, the examiner should answer the following questions:

(a) Does the evidence of record clearly and unmistakably show that the Veteran had a right leg disorder that existed prior to his entry onto active duty?

(b) If the answer to (a) is yes, does the evidence of record clearly and unmistakably show that the preexisting right leg disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

(c) If the answer to (a) is no, does the evidence of record show that it is at least as likely as not (i.e., a 50 percent or greater likelihood) that the claimed right leg disorder is etiologically related to service?

(d)  Is it at least as likely as not that any currently diagnosed lumbar strain condition is the result of active service or any incident therein or, in the alternative, had its onset in service?  

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a typewritten report.  

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative must be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


